         Case 2:19-cv-00098-MHT-JTA Document 43 Filed 08/05/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

GAVIN MCINNES,                                    )
                                                  )
          Plaintiff,                              )
                                                  )
v.                                                )      CIVIL ACTION NO.
                                                  )      2:19-cv-00098-MHT-GMB
THE SOUTHERN POVERTY LAW                          )
CENTER, INC.                                      )
                                                  )
          Defendant.                              )

                                      MOTION TO WITHDRAW

          COMES NOW Lauren X. Topelsohn, Esq., a partner with the law firm of Mandelbaum

Salsburg, PC (“Mandelbaum”), respectfully moves to withdraw as counsel for Plaintiff Gavin

McInnes (“Plaintiff”), presenting the following as good cause therefor:

          1.       Ronald Coleman, Esq., is the lead counsel for Plaintiff in this action.

          2.       Mr. Coleman was formerly a partner with Mandelbaum and is now a partner with

the law firm Dhillon Law Group, Inc.

          3.       Since Mr. Coleman’s departure from Mandelbaum, the firm has provided no legal

counsel to Plaintiff and, upon information and belief, is not authorized to do so.

      4.           Plaintiff will continue to be represented in this case by capable counsel, Mr.
Coleman.


Dated: August 5, 2021


                                                  Respectfully submitted,

                                                  /s/ Lauren X. Topelsohn.
                                                  Lauren X. Topelsohn, Esq.
                                                  Mandelbaum Salsburg, PC
                                                  3 Becker Farm Road, Suite 105 Roseland
                                                  New Jersey 07068
                                                  (973) 243-7909
                                                  LTopelsohn@lawfirm.ms



4838-0791-3972, v. 1
         Case 2:19-cv-00098-MHT-JTA Document 43 Filed 08/05/21 Page 2 of 2



                                  CERTIFICATE OF SERVICE


         I certify that a true and correct copy of the foregoing has been filed this 5th day of August

2021, via the Court’s CM/ECF system, which will provide service to all counsel of record.


                                                              Lauren X. Topelsohn
                                                              Lauren X. Topelsohn, Esq.




4838-0791-3972, v. 1
